United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10901
                         Conference Calendar



BRENDA DAVID, ET AL.,

                                     Plaintiffs,

DOUGLAS S. MCGLOHON,

                                     Plaintiff-Appellant,

versus

CITY OF DALLAS, TEXAS, ET AL.,

                                     Defendants,

CITY OF DALLAS, TEXAS,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 3:76-CV-834
                      USDC No. 3:76-CV-1593
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Douglas S. McGlohon moves this court for leave to proceed in

forma pauperis (IFP) on appeal following the denial of his FED.

R. CIV. P. 60(b) motion filed approximately eight years after the

final judgment in this 42 U.S.C. § 1983 action.    McGlohon’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10901
                                  -2-

motion is construed as a challenge to the district court’s

determination that the appeal is not taken in good faith.      See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).     This court’s

inquiry into whether the appeal is taken in good faith “is

limited to whether the appeal involves ‘legal points arguable on

their merits (and therefore not frivolous).’”      Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).     If the

appeal is frivolous, this court may dismiss it sua sponte under

5TH CIR. R. 42.2.   Baugh, 117 F.3d at 202 n.24.

     McGlohon has not shown that his appeal involves legal points

arguable on their merits.    See Howard, 707 F.2d at 220.   McGlohon

has not shown that extraordinary circumstances warrant relief

from the operation of the judgment.    See Rule 60(b)(6).   McGlohon

also failed to provide a valid reason for the lateness of his May

2003 postjudgment challenge to the January 1995 judgment; he has

not shown that he could not have learned earlier of the grounds

relied upon or that the defendants would not be prejudiced.        See

Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1410

(5th Cir. 1994).    The district court did not abuse its discretion

by denying McGlohon’s Rule 60(b) motion filed eight years after

the entry of the final judgment.    See McCorvey v. Hill, 385 F.3d

846, 848 (5th Cir. 2004), cert. denied, 125 S. Ct. 1387 (2005).

     McGlohon’s request for IFP status is denied, and his appeal

is dismissed as frivolous.    See Baugh, 117 F.3d at 202 & n.24;

5TH CIR. R. 42.2.   McGlohon is warned that filing future frivolous

actions or appeals may result in the imposition of sanctions.
                          No. 04-10901
                               -3-

See Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir.

1995).

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.